Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 17 and 18 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a receiving circuit, as a generic placeholder term of circuit configured for “receiving first color signals in an RGB system corresponding to a display panel and converting the first color signals into first color space signals in an HSV system;”
a color saturation adjustment circuit, as a generic placeholder term of circuit configured for “adjusting a color saturation of the first color space signals by predetermined adjustment coefficients to obtain second color space signals in the HSV system; and converting the second color space signals into second color signals in the RGB system;” 
a display panel driving circuit, as a generic placeholder term of circuit configured for “driving the display panel by the second color signals;” 
a light source adjustment calculation circuit, as a generic placeholder term of circuit configured for “receiving the first color signals in the RGB system corresponding to the display panel, obtaining the first color space signals in the HSV system and the second color space signals in the HSV system, and obtaining a light source adjustment coefficient according to the first color space signals and the second color space signals;” 
a light source adjustment circuit, as a generic placeholder term of circuit configured for “adjusting a first brightness value corresponding to the first color light source and/or the second color light source by the light source adjustment coefficient to obtain a second brightness value;” and 
a backlight module driving circuit, as a generic placeholder term of circuit configured for “driving the first color light sources and/or the second color light sources by the second brightness value.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Corresponding disclosures of aforementioned placeholder circuit limitation from fig. 10 – fig. 13, paragraphs 131-137 of pending application only contains abstract diagram of blocks of circuit terms of only functional languages without sufficient structural limitation, and claim limitations following each of the above claimed circuits 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 5, 14, 16, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In addition, the claimed subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 contains limitation “keeping minij unchanged while adjusting minij by the predetermined adjustment coefficients”, the same parameter ‘minij’ cannot be adjusted and kept same at the same time, and specification lacks corresponding description.
Claim 14 is being rejected for dependency on rejected claim 5.
Claim 16 contains “a following formula: S’ = a*S4+ b* S3+c*S2+ d*S +e”. While other parameters are explained in specification, corresponding claim and specification are completely silent as regard to what constitute “S4”, “S3”, and S2”. If applicant intended to claim S^4, S^3, S^2 (that is, S to the power of 2, 3, 4), corresponding specification shall be amended with support that applicant had possession of claimed subject matter at the time of filing. 
Claims 17 and 18 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a receiving circuit, as a generic placeholder term of circuit configured for “receiving first color signals in an RGB system corresponding to a display panel and converting the first color signals into first color space signals in an HSV system;”
a color saturation adjustment circuit, as a generic placeholder term of circuit configured for “adjusting a color saturation of the first color space signals by predetermined adjustment coefficients to obtain second color space signals in the HSV system; and converting the second color space signals into second color signals in the RGB system;” 
a display panel driving circuit, as a generic placeholder term of circuit configured for “driving the display panel by the second color signals;” 
a light source adjustment calculation circuit, as a generic placeholder term of circuit configured for “receiving the first color signals in the RGB system corresponding to the display panel, obtaining the first color space signals in the HSV system and the second color space signals in the HSV system, and obtaining a light source adjustment coefficient according to the first color space signals and the second color space signals;” 
a light source adjustment circuit, as a generic placeholder term of circuit configured for “adjusting a first brightness value corresponding to the first color light source and/or the second color light source by the light source adjustment coefficient to obtain a second brightness value;” and 
a backlight module driving circuit, as a generic placeholder term of circuit configured for “driving the first color light sources and/or the second color light sources by the second brightness value.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Corresponding disclosures of aforementioned placeholder circuit limitation from fig. 10 – fig. 13, paragraphs 131-137 of pending application only contains abstract diagram of blocks of circuit terms containing only functional language without sufficient structural limitation, each of aforementioned claimed circuit contains preambles which only substantially recite the function to be performed by the circuit configured to perform such function, and claim limitations following each of the above claimed circuits does not limit the structure, component, or selections thereof to perform such function. For example, the specification for “a light source adjustment calculation circuit” merely state the function of processing display signals to obtain adjustment coefficient, but is silent on particular circuit structure or component to carry out such function. Similar reasoning applies to other generic “driving circuit”, “adjustment circuit”, and “receiving circuit” limitations. Therefore corresponding claimed circuit lacks sufficient written description in 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "he step of lowering the color saturation values of the current color saturation signals by the predetermined adjustment coefficients”. Herein, “he step” shall be spelled “the step”. Furthermore, there is insufficient antecedent basis for “the step of lowering the color saturation values of the current color saturation signals by the predetermined adjustment coefficients … obtaining the current color saturation signals of the first color space signals, detecting whether the current color saturation signals satisfy a predetermined color saturation threshold, and detecting whether the current color saturation signals are in an adjusted hue interval, and if yes, obtaining corresponding predetermined adjustment coefficients according to the corresponding color saturation values and corresponding hue intervals based on the color saturation signals.” “the step of 
Claim 9 depends on itself: “The driving method of the display module according to claim 9, wherein the color saturation threshold is 0.5, and if the color saturation values of the current color saturation signals are greater than 0.5, the color saturation values of the current color saturation signals satisfy the color saturation threshold.” It is unclear what constitute scope of claim 9, if claim 9 is dependent on claim 8, claim 9 shall be rejected for indefiniteness in claim 8 as noted above. 
Claim 10 is rejected for dependency on rejected claim 8.
Claims 11 and 12 are dependent toward each other: “11. (Original) The driving method of the display module according to claim 12”, “12. (Original) The driving method of the display module according to claim 11”. It is unclear what constitute scope of claims 11 and 12.
In addition, claim 11 recite “when corresponding to a same hue, greater the color saturation values of the current color saturation signals, greater an adjustment amplitude of the adjustment process is. “the current color saturation signal” lacks antecedent basis from all pending independent claims, it is also unclear what constitute “corresponding to a same hue”. “the adjustment process” also lacks antecedent basis and it is unclear what constitute “greater adjustment amplitude”. 
Claim 13 depends on itself: “13. (Original) The driving method of the display module according to claim 13...”, it is unclear what constitute scope of claim 13. In addition, without clear definition or dependency on other independent claim, it is unclear 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kukokawa et al., US 2010/0079479 A1 (hereinafter “Kukokawa”), in view of Zha, US 2019/0221171 A1 (hereinafter “Zha”).
	Regarding claims 1 and 2, Kukokawa discloses (from claim 1) a driving method of a display module (fig. 1, paragraph 39, LC display), comprising a display panel driving process, wherein the display module comprises a plurality of first color light sources and second color light sources, the first color light sources and the second color light sources are controlled independently (paragraphs 40, 41, 50, 51, output of display data in plurality of R,G,B values, herein red, green, blue subpixel comprises independent light source of displayed image);
wherein the display panel driving process comprises steps: 
receiving first color signals in an RGB (Red, Green, Blue) system corresponding to a display panel (R, G, B values of the display data 202, paragraph 47), and converting the first color signals into first color space signals in an HSV (Hue, Saturation, Value) system (fig. 2, paragraph 47, the extraction circuit 201 converts R, G, and B values of display data 202 sent from the system interface 102 to HSV); 
adjusting a color saturation of the first color space signals by predetermined adjustment coefficients to obtain second color space signals in the HSV system (paragraphs 29-30, 46-49, saturation expansion coefficients of R, G, and B are decided based on the initial and user target color gamut apex coordinates, based on which the interpolating calculation of the saturation expansion coefficients of R, G, and B is performed, In the saturation-expanding multiplier 206, a value resulting from normalization of saturation data (S) 203 with a lightness V is substituted into the parameter nS, and multiplied by a saturation expansion coefficient (k) 209, the result is output to the synthesizing circuit 207 as post-expansion saturation data (S') 208), and converting the second color space signals into second color signals in the RGB system (paragraph 50, 51, The synthesizing circuit 207 converts HSV data including the hue data (H) 204 and lightness data (V) 205 output from the extraction circuit 201, ; and 
driving the display panel by the second color signals (paragraph 44, The LC driver 101 takes display data from the outside through the system interface 102, then performs expansion of the saturation of the display data… the source line drive circuit selects a voltage from among gradation voltages produced by the gradation-voltage-generation circuit 107 according to the display data, and sends the selected voltage to the LC display panel 114 as an LC source signal 110);
wherein the display module (from claim 2) further comprises a plurality of third color light sources; the third color light sources are controlled independently (paragraphs 40, 41, 50, 51, output of display data in plurality of R,G,B values, herein red, green, blue subpixel comprises independent light source of displayed image).
 	Kukokawa does not discloses in particular:
a backlight module driving process driven synchronously with the display panel driving process, wherein the backlight module driving process comprises steps: 
receiving the first color signals in the RGB system corresponding to the display panel, obtaining the first color space signals in the HSV system and the second color space signals in the HSV system, and obtaining a light source adjustment coefficient according to the first color space signals and the second color space signals; 
adjusting a first brightness value corresponding to the first color light sources and/or the second color light sources by the light source adjustment coefficient to obtain a second brightness value; and 
driving the first color light sources and/or the second color light sources by the second brightness value.
wherein the display module is a direct-lit backlight display module; 
the direct-lit backlight display module comprises a plurality of backlight partitions, each of the backlight partitions comprises plurality of the first color light sources and the second color light sources; 
wherein each of the backlight partitions further comprises a plurality of third color light sources; the third color light sources are controlled independently.
In other words, Kukokawa does not disclose the concept of the display device being a direct-lit display module, with a direct-lit backlight display module driven synchronously with the display panel and adjusted via light source adjustment coefficient.
In similar field of endeavor, Zha discloses a direct-lit display device (paragraphs 1-5, display device with backlight illuminating LCD or OC layer), with backlight module driven synchronously with the display panel driving process, the direct-lit backlight display module comprises a plurality of backlight partitions, each backlight partitions comprising plurality of independently controlled first, second and third light sources (paragraph 4, dynamic partitioning backlight, paragraph 11, dividing RGB image into a plurality of image partitions based wherein the display panel driving process and backlight driving process comprises:
receiving the first color signals in the RGB system corresponding to the display panel, obtaining the first color space signals in the HSV system (paragraphs 90, 91, “S101, dividing a RGB image into a plurality of image partitions based on a backlight partition setting information, each image partition comprising a plurality of RGB pixels; S102, obtaining a gray scale value of each RGB pixel and converting the gray scale value to a hue, saturation, and value (HSV) space to obtain a saturation of the RGB pixel;”)
adjusting a color saturation of image signal by a predetermined adjustment coefficient to obtain adjust image signals (paragraphs 109, 110, S105, S106, adjust saturation of each pixel based on luminance gain coefficients corresponding to various pure color and apply saturation gain to each image partition)
wherein the backlight module driving process driven synchronously with the display panel driving process comprises:
receiving the first color signals in the RGB system corresponding to the display panel, obtaining the first color space signals in the HSV system (paragraphs 90, 91, “S101, dividing a RGB image into a plurality of image partitions based on a backlight partition setting information, each image partition comprising a plurality of RGB pixels; S102, obtaining a gray scale value of each RGB pixel and converting the gray scale value to a hue, saturation, and value (HSV) space to obtain a saturation of the RGB pixel;”) and a second color space signals in a RGBW system, and obtaining a light source adjustment coefficient according to the first color space signals and the second color space signals, adjusting a first brightness value corresponding to a first color light sources a second color light sources by the light source adjustment coefficient (paragraphs 96-99, 114-115, “S107, obtaining a gray scale value of the RGBW pixel by converting the RGB pixel into an RGBW pixel according to the target saturation gain after the optimization process, S108, obtaining a target backlight luminance gain coefficient based on the gray scale value of each RGBW pixel in the image partition and the saturation gain threshold corresponding to the image partition; S109, obtaining a gray scale compensation screen of the image partition based on the target backlight luminance gain coefficient of the image partition and the gray scale value of the RGBW pixel in the image partition”, “S1082, obtaining the target backlight luminance gain coefficient by correcting the backlight luminance gain coefficient in the image partition based on the saturation gain threshold. The target backlight luminance gain coefficient Blu=Blu_temp/gain_final, and the backlight gain coefficient is outputted to the backlight drive unit to light up the backlight of the corresponding image partition.” i.e. adjust backlight source for each partition based on determined backlight luminance gain as light source adjustment coefficient).
Both Kukokawa and Zha are related to adjust saturation parameter of display image signal by converting input image signal from one color space into another color space. Both Kukokawa and Zha further discloses converting RGB input signal to HSV color space to extract saturation parameter. Zha further discloses concept to enable direct-lit display device to correct saturation of display image by enabling synchronized display module and backlight module driving process wherein light source adjustment the concept of direct-lit display device image signal and backlight parameter adjustment of Zha, into the display method of Kokokawa receiving display image in a first color space (RGB), performing saturation adjustment in a second color space (HSV) and outputting in first color space (RGB), such that saturation adjustment of Kukokawa in HSV color space further comprises obtaining light source adjustment coefficient for backlight module in a direct-lit display, and adjusting backlight source of direct-lit display device in second (HSV) color space, the result would have been predictable and would result in a backlight module driving process driven synchronously with the display panel driving process, wherein the backlight module driving process comprises steps: receiving the first color signals in the RGB system corresponding to the display panel, obtaining the first color space signals in the HSV system and the second color space signals in the HSV system, and obtaining a light source adjustment coefficient according to the first color space signals and the second color space signals; adjusting a first brightness value corresponding to the first color light sources and/or the second color light sources by the light source adjustment coefficient to obtain a second brightness value; and driving the first color light sources and/or the second color light sources by the second brightness value. wherein the display module is a direct-lit backlight display module; the direct-lit backlight display module comprises a plurality of backlight partitions, each of the backlight partitions comprises plurality of the first color light sources and the second color light sources; wherein each of the backlight partitions further comprises a plurality of third color light sources; the third color light sources are controlled independently, such is incorporation of known technique into known process to achieve the benefit of allowing direct-lit display having backlight partitions to implement saturation expansion function of Kukokawa to improve display result.
Claims 7, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kukokawa in view of Zha as applied to claims above, and further in view of Bhattacharjee et al., US 2016/0148596 (hereinafter “Bhattacharjee”).
Regarding claim 7, Kukokawa in view of Zha discloses the driving method of the display module according to claim 1, wherein the step of obtaining the predetermined adjustment coefficients comprises steps: 
obtaining the color saturation signals of the first color space signals (Kukokawa, paragraphs 47, Zha, paragraph 91, S102, converting the gray scale value to a hue, saturation, and value (HSV) space to obtain saturation of RGB pixels).
Kukokawa in view of Zha does not disclose in particular wherein the predetermined adjustment coefficients are calculated by calculating the color saturation signals according to a predetermined calculation formula or by looking up in a predetermined adjustment coefficient look up table.
In similar field of endeavor, Bhattacharjee discloses similar color adjustment method of converting from RGB color space to HSV color space, wherein predetermined adjustment coefficient may be stored in look up table to reduce memory bandwidth (abstract, “by converting a first color space to a second color space, using a two-dimensional lookup table in said second color space, and converting from said second color space to said first color space, it may be possible to use one or more two-dimensional lookup tables (LUTs) to do a task conventionally handled by three-dimensional lookup tables. This may reduce storage requirements and memory bandwidth requirements in some embodiments,”, paragraphs 119-121, “The method may also include converting from RGB to HSV color space, dividing a hue region into N sub-regions and using N two-dimensional lookup tables to modify S and V components.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of color adjustment method of converting from RGB color space to HSV color space, wherein predetermined adjustment coefficient may be stored in look up table, such as disclosed by Bhattacharjee, into method of Kukokawa in view of Zha, to constitute wherein the predetermined adjustment coefficients are calculated by calculating the color saturation signals according to a predetermined calculation formula or by looking up in a predetermined adjustment coefficient look up table, in order to achieved the benefit of reduced storage requirement or memory bandwidth and conserve processing power. 
claim 8, Kukokawa in view of Zha and Bhattacharjee discloses the driving method of the display module according to claim 7, wherein the step of lowering the color saturation values of the current color saturation signals by the predetermined adjustment coefficients comprises: obtaining the current color saturation signals of the first color space signals (Zha, paragraphs 90, 91, steps 101, 102, obtain saturation of RGB pixel), detecting whether the current color saturation signals satisfy a predetermined color saturation threshold (Zha, paragraphs 95, setting a saturation gain threshold corresponding to each image partition, and performing an optimization process on the target saturation gain for each RGB pixel in the image partition based on the saturation gain threshold), and detecting whether the current color saturation signals are in an adjusted hue interval (Zha, paragraph 92, determining each of the of RGB pixels being a high-purity color RGB pixel or a non-high-purity color RGB pixel based on the saturation and generating a determining result), and if yes, obtaining corresponding predetermined adjustment coefficients according to the corresponding color saturation values and corresponding hue intervals based on the color saturation signals (Zha, paragraph 94, obtaining a corrected target saturation gain by correcting the saturation gain of each RGB pixel based on the determining result and a visual luminance gain coefficient of each RGB pixel).
Regarding claim 10, Kukokawa in view of Zha and Bhattacharjee discloses the driving method of the display module according to claim 8, the color saturation threshold is more than 0.5 and less than 1 (Zha, paragraph 107, “The threshold 
Regarding claim 15, Kukokawa in view of Zha and Bhattacharjee the driving method of the display module according to claim 7, wherein the adjustment coefficient look up table is a look up table directly recorded with predetermined adjustment coefficients, or is a look up table recording a predetermined calculation formula (paragraphs 119-121, “The method may also include converting from RGB to HSV color space, dividing a hue region into N sub-regions and using N two-dimensional lookup tables to modify S and V components.”, herein, value in two-dimensional lookup tables encodes predetermined adjustment value).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PEIJIE SHEN/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694